Cochran, J.,
delivered the opinion of this Court-,
The order's of the Orphans Court, from which this appeal Was taken, must he affirmed. From an inspection of the petitions upon which the orders were passed, we must presume that the rights of the persons claiming to be entitled as distributees of the estate of David Crawford, are disputed and unsettled. The delay incident to the trial and determination of these controverted questions of right, when considered in connection with the character and wasting condition of the projierty ordered to be sold, in our opinion, clearly justified the order dismissing the petition of the appellants, and that passed on the petition of the appellee, directing the sale. And even if all the persons claiming as' distributees were represented in the case, without any question as to their respective rights in that relation to the estate, the Court was 'fully authorized to direct the sale by the Code, Art, 93, sec. 138, which pro'vides, in cases where the distribution of specific property is claimed, that the Court may direct a sale of all or of any part of such specific property, whenever it shall deem such sale the most advantageous. Sec. 273' of the same Art. also vests in the Orphans Court a general discretionary power to direct sales, either ex officio or upon application, whenever it may deem a sale advantageous to the persons interested in the administration'; and looking to the interest of the distributees in the general distribution, or in the distribution of specific property, we think that the order for the sale in this case was passed in the reasonable exercise of a lawful discretionary power. As *43far as we can understand the case, as presented by the record, we can discover no sufficient reason for disturbing the orders passed by the Court below, and shall therefore affirm them, and remand the cause.
( Decided October 28th, 1862.)
Orders affirmed and cause remanded,